Exhibit 99.1 www.ppbi.com Investor Presentation Investor Presentation August 17, 2010 August 17, 2010 Steven R. Gardner Steven R. Gardner President & CEO President & CEO www.ppbi.com This presentation contains forward-looking statements regarding events or future financial performance of the Company, including statements with respect to our objectives and strategies, and the results of our operations and our business.These statements are based on management's current expectations and beliefs concerning future developments and their potential effects on the Company.There can be no assurance that future developments affecting the Company will be the same as those anticipated by management.Actual results may differ from those projected in the forward-looking statements. We caution readers of this presentation not to place undue reliance on these forward-looking statements as a number of risks could cause future results to differ materially from these statements.These risks include, but are not limited to, the following:changes in the performance of the financial markets; changes in the demand for and market acceptance of the Company's products and services; changes in general economic conditions including interest rates, presence of competitors with greater financial resources, and the impact of competitive projects and pricing; the effect of the Company's policies; the continued availability of adequate funding sources; and various legal, regulatory and litigation risks; as well as those additional risks identified in risks factors discussed in the reports filed by the Company with the SEC, which are available on its website at www.sec.gov.The Company does not undertake any obligation to update any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. www.ppbi.com •In 1983, Pacific Premier Bank (the “Bank”) was founded and later expanded into subprime lending •By 1999, growing losses prompted the Bank to refocus its strategy •In 2000, the current management team took over and developed a three phase strategic plan to transform the Bank from a nationwide subprime lender into a traditional Community Bank Phase 1 - Recapitalize Pacific Premier •Issued $12 million note and warrants •Lowered the risk profile of the Bank Phase 2 - Return to Profitability •Grew the balance sheet •Raised $27 million via secondary offering •Retired $12 million note •Sustained profitability Phase 3 - Commercial Bank Model •Recruited experienced bankers •Expand market footprint •Offer new products and services •Diversify loan and deposit portfolios www.ppbi.com Headquarters: Costa Mesa, California Regional Focus: Southern California Business Focus: Small and middle market businesses Total Assets: $797.2 million Net Loans: $543.0 million Total Deposits: $632.0 million Branches: 6 locations At June 30, 2010 www.ppbi.com (dollars in thousands, except per share data) Balance Sheets QTD 6/30/10 QTD 3/31/10 YTD 12/31/09 YTD 12/31/08 Total assets $ 739,956 Net loans Total deposits Total borrowings Statements of Operations Net interest income Provision for loan losses Net income (loss) Net income (loss) per shared (diluted) Bank Capital Ratios Tier 1 leverage Tier 1 risk based Total risk based www.ppbi.com At June 30, 2010 (in millions) www.ppbi.com Book Value at June 30, 2010 www.ppbi.com At June 30, 2010 (in millions) www.ppbi.com www.ppbi.com •Core deposit growth - small/middle market businesses •Relationship banking via high service levels •Conservative Credit Structure •Strong capital position - expansion opportunities Develop the Bank into one of Southern California’s top performing commercial banks www.ppbi.com Texas ratio defined as NPAs / tangible equity plus loan loss reserves; Circle radius represents 100 miles SoCal Stressed Institutions Possible failures as of December 31, 2009 within 100 miles of Costa Mesa, California Texas Ratio # of Institutions Near term 100% + 5 Longer term 50% to 100% 11 Possible near and longer term failures Texas Ratio > 100% Texas Ratio b/t 50-100% dollars in billions Total Assets…………… $ Total Deposits…………… Total Core Deposits…………… Total Loans……………. Total Branches…………… 92 www.ppbi.com Texas ratio defined as NPAs + 90 days PD / tangible common equity plus loan loss reserves; Circle radius represents 100 miles SoCal Stressed Institutions Possible failures as of March 31, 2010 within 100 miles of Costa Mesa, California (1) Texas Ratio # of Institutions Near term 100% + 12 Longer term 50% to 100% 24 Possible near and longer term failures Texas Ratio > 100% Texas Ratio b/t 50-100% (1)Source: SNL Financial www.ppbi.com •Overall Underwriting Philosophy: •CRE and C&I - business/property analysis and global cash flow •Loans: •Real estate - multi-family and non-owner occupied CRE •Business - owner occupied CRE and C&I •No CRE TDR, no construction, no L&D, no condo conversion •Personal guarantees, cross collateral and cross guarantees •Portfolio Management •Collections www.ppbi.com Average Loan Size Average Rate Seasoning (months) LTV DCR Real estate loans: Multi-family $ 1,036,000 6.17% 59 69% Non O/O CRE $ 1,204,000 6.82% 50 59% Business loans: O/O CRE 6.56% 91 50% C & I 6.55% 30 SBA 5.87% 32 At June 30, 2010 www.ppbi.com 6/30/10 3/31/10 12/31/09 12/31/08 Balance Average balance Rate 6.17% 6.18% 6.20% 6.30% LTV 69% 68% 67% 65% DCR (dollars in millions) www.ppbi.com 6/30/10 3/31/10 12/31/09 12/31/08 Balance Average balance Rate 6.82% 6.88% 6.85% 7.04% LTV 59% 59% 59% 57% DCR (dollars in millions) www.ppbi.com Delinquency to Total Loans California peer group consists of all insured California institutions in the FFIEC database www.ppbi.com Nonperforming Assets to Total Assets California peer group consists of all insured California institutions in the FFIEC database www.ppbi.com Pacific Premier Bank California Peer Group (1) 6/30/10 3/31/10 Net interest income / Average interest-earning assets Return on assets (annualized) Return on equity (annualized) Net loans to deposits Nonaccrual loans/Total loans (1)California peer group consists of all insured California institutions in the FFIEC database. www.ppbi.com Pacific Premier Bank California Peer Group (1) 6/30/10 3/31/10 Tier 1 leverage capital Tier 1 risk-based capital Total risk-based capital Tangible equity capital Fully diluted book value (2) $ 6.92 N/A Price / Tangible book value (2)(3) 0.56X 0.91X (1)California peer group consists of all insured California institutions in the FFIEC database. (2)Fully diluted book value and price/tangible book value for PPBI. (3)P/TBV from SNL. www.ppbi.com •Bank transition gaining momentum •Outperform peers due to: Credit Culture •Target rich environment for acquisitions •Undervalued stock relative to peers www.ppbi.com Questions? Questions?
